 

 

Exhibit 10.6

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
is made and entered into as of the 30th day of January, 2009, by and between THE
PANTRY, INC., a Delaware corporation (the “Corporation”) and ROBERT B. WILLIAMS
(the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Corporation and Employee entered into an Amended and Restated
Employment Agreement dated as of December 17, 2007 (the “Employment Agreement”);
and

 

WHEREAS, the parties desire to clarify their intent regarding severance pay and
benefits under circumstances described in Section 6.3 of the Employment
Agreement and desire to amend the Employment Agreement in certain other respects
as set forth below.

 

NOW, THEREFORE, in consideration of the mutual terms and conditions set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Corporation and Employee agree that the
Employment Agreement shall be amended as follows:

 

1.         Section 1 is hereby amended to change Employee’s title to Senior Vice
President, Operations.

 

2.         Section 2.1 is hereby amended to change Employee’s annual salary for
all services rendered to $291,200.

 

 

3.

The first sentence of Section 3 is hereby amended to read as follows:

 

3.         The original term of employment under this Agreement shall be for
that period of time commencing on the Effective Date and ending on January 2,
2010, subject to the following provisions:

 

 

4.

Section 6.2(B) is hereby amended to read as follows:

 

(B)       a material diminution by the Corporation of Employee’s annual base
salary and target bonus, as such target bonus is described in the Corporation’s
Annual Incentive Compensation Plan (“Target Bonus);

 

 

5.

The first paragraph of Section 6.3(B) is hereby amended to read as follows:

 

(B)       a severance payment equal to Employee’s then current monthly salary
for twenty-four (24) months plus an amount equal to the value of Employee’s
target bonus for the year in which the termination occurs (less any applicable
taxes and withholdings),

 

--------------------------------------------------------------------------------



payable in substantially equal installments on the last business day of each
applicable month. For purposes of Section 409A, as applicable, each installment
payment shall be considered a separate payment. During the twenty-four (24)
month period following termination, if Employee accepts employment or a
consultancy with another entity or becomes self-employed, then he must notify
the Corporation before such employment or consultancy begins and the payments
made pursuant to this Section 6.3(B) shall be reduced by the amount of
compensation to be paid to him in connection with such employment, consultancy
or self-employment. If Employee does not notify the Corporation in accordance
with this provision, then its obligation to make payments or further payments
pursuant to this Section 6.3(B) shall cease.

 

 

6.

Section 6.3(C) is hereby deleted and the following inserted in lieu thereof:

 

(C)       unless Employee obtains comparable medical insurance coverage from a
subsequent employer, then, for twenty-four (24) months following the termination
of Employee’s employment, the Corporation shall reimburse Employee for certain
premiums paid for comparable health insurance coverage as described in this
Section 6.3(C). Employee may elect to continue coverage under the Corporation’s
group health insurance plan in which he participated on the effective date of
the termination of employment by election of continuation coverage under COBRA,
subject to the terms of the group health plan and applicable law. The
Corporation shall reimburse Employee for that portion of the COBRA premiums that
are in excess of the amount Employee paid for group health plan coverage
immediately prior to termination of employment for the lesser of: (i) the
maximum COBRA period for which Employee is eligible, or (ii) twenty-four (24)
months following termination of employment. At the end of the maximum COBRA
continuation period, the Corporation shall further reimburse Employee for that
portion of health insurance premiums under a fully-insured, individual health
insurance policy that are in excess of the amount Employee paid for coverage
under the Corporation’s group health plan immediately prior to termination of
employment. Such individual health insurance policy reimbursements shall
continue for no longer than the remainder, if any, of the twenty-four (24) month
health insurance continuation period following expiration of the maximum COBRA
continuation period.

 

Notwithstanding the foregoing, in the event Employee prefers to initially obtain
health insurance coverage under a fully-insured, individual health insurance
policy that is less expensive than COBRA coverage, the Corporation shall
reimburse Employee for premiums that are in excess of the amount Employee paid
for health insurance under the Corporation’s group health plan immediately prior
to termination through the earlier to occur of: (i) twenty-four (24) months
following termination of employment, or (ii) the date Employee obtains
comparable group health insurance coverage from a subsequent employer. All such
reimbursements required pursuant to this Section 6.3(C) shall be paid as soon as
reasonably practicable following Employee’s submission of proof of timely
premium payments to the Corporation; provided, however, that all such claims for
reimbursement shall be submitted by Employee and paid by the Corporation no
later than twenty-seven (27) months following Employee’s termination of
employment.

 

7.         Except as hereby amended, the Employment Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects.

 

2

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
set forth above.

 

 

 

 

 

THE PANTRY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter J. Sodini

 

 

 

Peter J. Sodini

 

 

 

President & CEO

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert B. Williams

 

 

 

Robert B. Williams

 

 

 

 

 

 

3

 

 